Case: 18-40240      Document: 00514957883         Page: 1    Date Filed: 05/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-40240                           FILED
                                  Summary Calendar                     May 15, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
RONNIE ARTURO GODOY,

                                                 Petitioner-Appellant

v.

F. LARA, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:16-CV-493


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       As a result of prison officials finding that he failed a drug test while on
home confinement release, Ronnie Arturo Godoy, federal prisoner # 59771-008,
was reincarcerated and lost a one-year credit he had received for completing
an in-custody drug treatment program. Godoy filed a 28 U.S.C. § 2241 petition
challenging the result of his disciplinary hearing and a subsequent rehearing.
The district court determined that summary judgment for the respondent was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40240     Document: 00514957883      Page: 2   Date Filed: 05/15/2019


                                   No. 18-40240

appropriate given that Godoy failed to exhaust his claims through the Bureau
of Prison’s (BOP) administrative remedy program, notwithstanding Godoy’s
argument that an exception to the exhaustion requirement applied. Therefore,
the court dismissed the petition. Godoy appeals. He also moves to file an out-
of-time reply brief.
      “This [c]ourt must examine the basis of its jurisdiction,” including
whether Godoy’s appeal is moot. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.
1987); see United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016)
(en banc). Godoy’s § 2241 petition challenges the basis for his reincarceration
and seeks, as a remedy, his release from custody and the reinstatement of his
sentence credit. The BOP website shows that Godoy was released from custody
during the pendency of this appeal. See United States v. Booker, 645 F.3d 328,
328 (5th Cir. 2011) (per curiam); Shokeh v. Thompson, 375 F.3d 351, 351-52
(5th Cir. 2004). Thus, even if he prevails on the merits, this court is unable to
grant Godoy any effective relief.      See Heredia-Holguin, 823 F.3d at 340.
Accordingly, we DISMISS the appeal as moot, and we DENY the motion for
leave to file an out-of-time reply brief.
      APPEAL DISMISSED; MOTION DENIED.




                                            2